Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Nidhi Bansal (Reg. No. 80,021) on 01/19/2022.
The application has been amended as follows: 
Cancel claims 20-26.
In claim 34, line 14, change “unsealed sate” to --unseal state--.
In claim 34, line 16, change “unsealed sate” to --unseal state--.

Reasons for Allowance
3.	Claims 27-39 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 27-33, the closest prior art fails to teach the features of claim 27: “maintaining the pressure until sealing the apparatus; sealing the apparatus; 
Note that OTA et al. (US 20160143611 A1) teaches a method of testing waterproof performance of a radiological imaging apparatus, involving applying a load such as placing a weight or a hand on a portion of a housing of the radiological imaging apparatus for a period of time and then remove the load; measuring internal air pressure by a built-in sensor over time when the load is applied and removed; and judging seal performance based on a pattern of change in the measured air pressure in the housing. As the load is constantly applied, the internal air pressure will increase and slowly return to a pre-load pressure level when there is no seal issue other than a normal effect of a vent designed to balance the pressures between the internal space and the external atmosphere (see FIGs, 7A, 7B). However, when the vent is closed, the internal air pressure upon the constant load should remain high and not dropped (see FIG. 8). Similarly, when the load is maintained for a period time and then removed, a sudden drop of the internal air pressure below a pre-load pressure level is observed and the internal air pressure will increase gradually back to the pre-load level, if there is no seal problem (See FIG. 9). 
Backer et al. (“[Guide] Test flap waterproofing without water!” available at https://forum.xda-developers.com/t/guide-test-flap-waterproofing-without-water.2897886/ (2014)) teaches a method of testing cellphone seal performance, involving monitoring barometer reading of the cellphone while pressing a screen of the 
Both OTA et al. and Backer et al. teach applying a force or load to an electronic device to observe the rise of internal pressure as a sign of seal performance, when the device is supposedly sealed. They also indicate that a negative pressure (pressure drop) will occur when the load is removed. However, they do not teach or suggest to apply the load when the device is not sealed; seal the device while maintaining the load; and then remove the load after the sealing to judge the seal performance from the pressure difference, as claimed. 

Regarding claim 34-39, the closest prior art fails to teach the features of claim 34: “obtain, using the barometer, a first atmospheric pressure value inside the apparatus when a pressure applied to the apparatus is released,” “wherein the pressure is applied to the apparatus when the apparatus is unsealed, wherein the pressure is maintained until the apparatus is changed from an unsealed state to a sealed state, and wherein the first atmospheric pressure value is obtained after the apparatus is changed from the unsealed state to the sealed state,” and “determine sealing performance of the apparatus based on the atmospheric pressure difference,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.



Prior Art
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mr.Tom_Tom et al. (“[APP][4.4+][Open BETA]Waterproof Quickcheck 0.93” available at https://forum.xda-developers.com/t/app-4-4-open-beta-waterproof-quickcheck-0-93.3189611/ (2015)) teaches a method of testing waterproof of a cellphone, involving instructing a user to apply a force on a screen of the cellphone and observe whether a pressure reading goes up when the force is applied.
Kil et al. (US 20160005296 A1) teaches a method for self-inspecting a waterproof function of an electronic device, involving a first sensor for sensing an external condition of the electronic device; a second sensor, which is sealed within the electronic device, for sensing an internal condition of the electronic device; and a controller for comparing values of the external condition and the internal condition sensed by the first sensor and the second sensor, respectively, and determining a status of the waterproof function of the electronic device, based on the comparison. To inspect the waterproof function of the electronic device, a pressure corresponding to 1 kg is applied to the front surface of the electronic device.

TAKIMOTO et al. (US 20120243854 A1) teaches an electronic device that includes a housing, a waterproof air-permeable membrane, a door, an air pressure gauge and a watertightness detector. The watertightness detector is configured to determine whether the housing and the door have maintained a watertight state based on changes in the air pressure inside the watertight structure when the door moves from the first to the second position. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JOHN C KUAN/Primary Examiner, Art Unit 2857